FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          June 26, 2018
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                            No. 17-5114
                                                   (D.C. No. 4:13-CR-00084-GKF-1)
ANTONIO DESMOND YOUNGER,                                      (N.D. Okla.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, HARTZ, and McHUGH, Circuit Judges.
                  _________________________________

       Defendant Antonio Desmond Younger pleaded guilty in 2016 to possession of

cocaine with intent to distribute. See 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). He was

sentenced to probation for five years. In 2017 he admitted to violations of his conditions

of probation and was sentenced to seven months of imprisonment followed by three years

of supervised release. He timely appealed. He has since been released from custody and

is now serving his three-year term of supervised release.



*
  After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R.
32.1.
       Defendant’s counsel has filed a motion to withdraw in accordance with Anders v.

California, 386 U.S. 738 (1967). Under Anders if an attorney examines a case and

determines that an appeal desired by his client would be “wholly frivolous,” counsel may

“so advise the court and request permission to withdraw.” Id. at 744. Counsel must

submit a brief to both the appellate court and the client, pointing to anything in the record

that could potentially present an appealable issue. See id. The client may then choose to

offer argument to the court. See id. If, upon close examination of the record, the court

determines that the appeal is frivolous, it may grant counsel’s request to withdraw and

dismiss the appeal. See id.

       Defendant was advised of his counsel’s position by both defense counsel and the

clerk of this court and the clerk gave him 30 days to respond or request more time.

Defendant has submitted nothing in return.

       Defense counsel submits, and we have confirmed from the record, that Defendant

personally stipulated that he had violated two conditions of probation and waived the

right to a revocation hearing. Defense counsel has not identified any arguable error in the

district court’s acceptance of the stipulation and waiver of hearing or the decision to

revoke probation, and no error is evident in the record. Also, defense counsel “found no

arguable error that can be asserted against any part of the sentence.” We note that the

term of imprisonment has been fully served, rendering any challenge to that part of the

sentence moot. And as for the three-year term of supervised release, § 841(b)(1)(C)

requires a minimum supervised-release term of three years.




                                              2
      Exercising jurisdiction under 28 U.S.C. § 1291, we GRANT defense counsel’s

motion to withdraw and dismiss the appeal.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                             3